MR. PRESIDING JUSTICE DAVIS delivered the opinion of the court. After a full examination of the record in this case, we find that the notice of appeal was filed in adequate time, and that we have jurisdiction herein. The determinative issue in this case is whether the trial court had authority to assess the penalty against the defendant, after the jury had found him guilty of the violation of a municipal ordinance.  A prosecution for the violation of such ordinance and to recover a fine or penalty therefor, while quasi-criminal in nature, is civil in form, and is tried and reviewed as a civil proceeding. Consequently, the jury alone could determine the amount of the penalty in this case. (City of Highland Park v. Curtis, 83 Ill App2d 218, 228, 229, 226 NE2d 870 (1967).) Thus, the judgment must be reversed and the cause remanded for a new trial. Reversed and remanded with directions. ABRAHAMSON and SEIDENFELD, JJ., concur.